Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 18 December 1998.
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents pursuant to Rule 95 of the Rules of Procedure has been distributed. The following amendments have been proposed.
Strasbourg
Monday:
I would inform the House that I have received a second motion of censure on the Commission pursuant to Rule 34, tabled by Mr Fabre-Aubrespy and 68 other Members.
With the agreement of the authors of the motion and the Commission, I propose that this motion should be added to the joint debate on the other motion of censure and the oral questions on today's agenda.
Mr Striby has the floor.
Mr President, once again I must raise the troublesome question I asked two months ago about when we are going to be moving into the IPE IV building. Rumour and hearsay are not good enough when it comes to Parliament's seat. We know that the matter has been settled in the Treaties, but in its physical dimension - bricks and mortar - it remains unresolved.
We are dealing with the order of business, Mr Striby. The question of IPE IV and its completion has nothing to do with the agenda. You can table questions under Rule 28, and you no longer have the floor.
Mr Fabre-Aubrespy, do you agree that we should take your motion of censure together with the one which is already on the agenda?
Mr President, I think it is a good idea to have a joint debate because I would not want to force a new debate tomorrow morning, to be followed by a vote on Thursday, 48 hours later. I think it would be appropriate, given the formal nature of the procedure and the fact that the introduction of a motion of censure is exceptional, for the first signatories of the two motions, namely Mrs Green and myself, to speak first in this debate.
The motion you quote comes from all the political groups in Parliament without exception, namely a total of 69 Members.
Thank you, Mr Fabre-Aubrespy. The Commission also has to agree to these two motions of censure being taken in joint debate.
Could I ask the President of the Commission if he is in agreement with this procedure?
The President of the Commission agreed to this proposal
Mr President, Rule 34 of Parliament's Rules of Procedure states that the debate on a motion of censure shall not take place until at least 24 hours after its receipt is announced to Members. I was very curious to know why, given that one censure motion has already been tabled, certain Members saw fit to table another motion of censure which, at least under our Rules, should not and could not take place at the same time. But now I understand the reason: it is because Mr Fabre-Aubrespy is seeking it as a device to be able to speak earlier in the debate than he otherwise would.
I put to the vote the proposal that the two motions of censure should be taken in joint debate.
Parliament approved the proposal
Tuesday and Wednesday: no changes
Thursday:
The Green Group has asked for the vote on the five reports on Agenda 2000 from the Committee on Agriculture, in other words those by Mr Mulder, Mr Garot, Mr Goepel, Mr Fantuzzi and Mr Graefe zu Baringdorf, to be taken this Thursday instead of on 28 January, as currently scheduled.
Mr Graefe zu Baringdorf has the floor to explain this request.
Mr President, our group requests that the debate on Agenda 2000, in other words the reform of agriculture policy, and the vote on the reports discussed should not be held at different times. We asked for the vote to be held this week, but if this is not possible for reasons of time, we believe it would be better to postpone the entire debate plus the vote until the Brussels part-session.
Voting is not a technical act, but one of great political importance. We must not uncouple the debate, which is concerned primarily with amendments and examination of the various issues, from the vote. I trust the House will be amenable to our proposal.
Thank you, Mr Graefe zu Baringdorf.
Mr Goepel has the floor to speak against the request.
Mr President, whilst I believe a vote of confidence to be extremely important, Mr Graefe zu Baringdorf is quite right in saying that Agenda 2000 is a matter of great political importance too. We should not put aside everything to do with this, but should debate the market sectors on Wednesday as planned, irrespective of other events. It would be a clear belittling of the most important issue which this House will be debating between now and the year 2006 simply to postpone it and say we will deal with this at the two-day mini-session in Brussels. I appreciate that there is simply not time to vote on over 400 amendments. We could certainly hold the vote in Brussels, but we should debate Agenda 2000 on Wednesday.
I put the request from the Green Group to the vote.
Parliament rejected the request
Mr President, I quite understand that the vote on Agenda 2000 and the 400 amendments to it has been postponed. What I do not understand is that we are dealing with the Hermange report on Thursday evening but not voting on it on Friday morning, as would normally be the case. I should like to know the reason, and I think this is a procedure which should not be repeated in future.
The groups will decide in future, Mr Posselt. This time, the Conference of Presidents decided that it was preferable to vote separately on a different day, namely 28 January, and to hold the debate this week. Given that no alternative proposal has been made, we cannot change anything at the moment, since no amendment to the agenda was proposed at the appropriate time.
Friday: no changes
Brussels
Wednesday, 27 January and Thursday, 28 January 1999: no changes
The order of business was adopted thus amended
Motion of censure - refusal to grant a discharge for 1996
The next item is the joint debate on:
two motions of censure on the Commission pursuant to Rule 34, tabled by Mrs Green and others and Mr Fabre-Aubrespy and others; -the following oral questions to the Commission on the discharge for 1996: -B4-0012/99 by Mrs Green, on behalf of the Group of the Party of European Socialists, on improving European Union financial management; -B4-0011/99 by Mr Martens and Mr Elles, on behalf of the Group of the European People's Party, on 1996 discharge; -B4-0009/99 by Mr Cox, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the reaction to Parliament's refusal to grant discharge concerning the 1996 budget of the European Union; -B4-0013/99 by Mr Pasty, on behalf of the Union for Europe Group, on the consequences for the Commission of the refusal to give discharge for the 1996 budget; -B4-0014/99 by Mr Puerta, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the consequences for the Commission of the refusal to give discharge for the 1996 budget; -B4-0016/99 by Mrs Aelvoet, Mr Holm and Mrs Müller, on behalf of the Green Group in the European Parliament, on discharge for 1996; -B4-0015/99 by Mrs Lalumière, on behalf of the Group of the European Radical Alliance, on referral by Parliament back to the Committee on Budgetary Control of the report on discharge for the 1996 budget of the European Union.I shall give the floor initially to the two first signatories of the motions of censure, and then to the groups which have tabled questions concerning the refusal to give discharge. The President of the Commission will speak after that, and then we shall continue with the debate.
We shall now begin with Mrs Green as the first signatory of the first motion of censure to be tabled.
Mrs Berès has a point of order.
Mr President, the honourable Members who withdrew their signatures, on behalf of my delegation, are Gérard Caudron, Danielle Darras and Marie Noëlle Lienemann plus myself, that is to say all the French Socialists.
There is still one more than the minimum. So in any event, the number of signatures is above the minimum required for the vote on the motion of censure.
Mr President, on 17 December immediately after the vote on the Elles report I tabled a motion of censure on the European Commission on behalf of the Parliamentary Group of the Party of European Socialists. It had been my public position in this House and in the media for some weeks prior to that vote that the decision on discharge of the 1996 budget was a clear statement about the financial competence or otherwise of the European Commission. Those in this House who are prepared to declare the Commission financially incompetent must take the only possible institutional step in their power and seek to sack it. The motion of censure was tabled by me to demand that those who felt the Commission was culpable with respect to the 1996 budget should face up to their responsibility.
The next three months are critical for the development of the European Union and for the enlargement process. As we move towards the special summit at the end of March, which is charged with bringing forward a common position on reforming agricultural policy, on new rules for the distribution of funds to the regions, and with making sure that the future financing of the Union is fair to all Member States, it is vital that the European Commission is working at its most effective in close partnership, a partnership of trust and confidence, with both Parliament and the Council.
This House cannot extend this crisis into those coming weeks. One of the fundamental reasons for the tabling of the motion of censure was to decide now, immediately, whether or not the European Commission is to be able to do its work. If it is not, then we should decide so now. I would say to the drafters of some resolutions which are tabled for joint debate with this motion of censure that their approach is sure to lead to an ongoing crisis for weeks if not months. That is in nobody's best interest and certainly not of those who are depending on the outcome of European Union policies - the people of the European Union.
During the vote on discharge of the 1996 budget in December, the great majority of my group voted in favour because we believed that the Commission had satisfied Parliament in three of the six areas in which we had expressed our concerns and had gone some way in three other areas. We were of the view that in some respects the European Commission was simply not able to comply with all our demands, as for instance where there are shared or joint responsibilities with the Council or national governments.
We had supported the demands of the Committee on Budgetary Control when it postponed discharge in March and asked for further clarification and action. We believed that when the discharge vote came before us in December we had already exercised considerable influence for change and with the prospect of an equally difficult discharge for the 1997 budget immediately before us we could continue to make even more changes inevitable.
This was Parliament acting responsibly and driving the agenda for change.
With some success to our name, thanks to the work of the Committee on Budgetary Control, and the opportunity to achieve even more in the coming months in the context of the 1997 discharge, the great majority of my Group want the Commission to get on with its work for Agenda 2000. That was the basis for our position in December. It must be said that there are colleagues in this House in all groups - mine included - who believe that such is the severity of the problems which was displayed by the European Commission over the 1996 discharge, that they could not grant discharge and they will vote for the motion of censure. I believe those colleagues are sincere and I respect them, even if I am of a different view. There are others, however, whose motives are more about the smell of an election in their nostrils or a particular domestic agenda to which they are playing.
Murmurs of dissent
So be it! The fascinating thing about politics is that it is not static: it is a dynamic process and moves on quickly. A major weakness in our constitutional arrangements which has been revealed by this current crisis is that, unlike executives in almost any other setting, the European Commission has no ability to come to this House and ask for a vote of confidence. I listened with amusement to the reaction of parliamentarians on the eve of the Elles vote when the Commission made clear in its statement that it considered the vote a matter of confidence. The view that this was in some way bringing undue pressure to bear is surely overly sensitive. In any democratic parliamentary process which I know, this sort of thing is part and parcel of normal, robust interaction between the executive and the parliament to which it is democratically accountable. But in a company boardroom, a voluntary organisation or national governments, if the parliament, shareholders or members declared that the executive was financially incompetent, then that executive would surely be entitled to know whether it had the confidence of that parliament, those shareholders or members, and there would be a procedure by which they could ask for a vote of confidence or otherwise. My first demand, on behalf of my Group, is that the Treaty and/or Rules of Procedure should be changed to put in place such a procedure.
In the three weeks since the motion of censure was tabled, things have changed. In that time there has been a large number of new allegations which require rigorous investigation and rapid action, as well as continuing press speculation about existing accusations.
As I have already explained, the motion of censure was posited on the failure to grant discharge in December. However, the recent accusations demonstrate the problems which lie at the heart of the current crisis. It is not a matter of whether we have political differences with the European Commission. Of course we have such differences as between one institution and another, and as political families with a clear view of where we want Europe to go in the future. But political differences of that sort are what democracy is all about and we accept that it is part of the battle of ideas.
It is not a matter entirely of competence either. Let us be honest and say that any Commission which has been responsible for seeing through so smoothly the introduction of the single currency, performing the intensely complex and huge task of opening negotiations with six applicant States and keeping another five applications under active consideration - just to mention two unique events of recent days and months - cannot be declared totally incompetent. It is much more about the ambience, the ethos of secrecy, patronage, nepotism and obstructionism which appears to surround the Commission and its Members. It is this wider sense of petty corruption which is doing such devastating damage to the Commission and its officials and it is this which simply must be dealt with.
I should like to say to President Santer that it has been my view for some time - and I have argued this with him before - that the European Commission is at present the accumulation of 15 national administrative cultures. Increasingly these 15 national cultures are creating tensions in working practices in terms of the cultural expectations, norms and values which accompany them. Too often they simply do not gel into a coherent whole.
There is a real opportunity now to grasp the nettle and lay down the parameters of a European administrative culture. Such a change would give confidence to the Commission officials, from the highest to the lowest, that they have common rules of engagement in their work, well defined, understood and, most importantly, endorsed, enacted and enforced from the top. In that respect this Parliament too has much to gain and learn from such an approach. We would have to respect such parameters and bring a maturity to our work of monitoring and controlling Commission spending and policy implementation.
I accept that in some areas we can be accused of duplicity: moving goalposts once demands have been fulfilled; using different national norms and values as the gauge and, in some instances, acting inappropriately as judge and jury. All of us here agree completely that fraud and corruption is totally unacceptable, even were it to be minuscule. All of us here across this House are committed to weeding out abuses, using our powers to expose fraud and bring those responsible to justice in the proper way through the appropriate judicial authorities. My group has done more than its fair share in this respect and we will support every effort to continue.
All of us in this House understand just what it means to be the subject of press campaigns and sometimes vilification on the basis of unproven allegations. If we are to demand the heads of certain individuals on the basis of public campaigns before proper investigation is completed, or sometimes even started, then perhaps we should have resigned en masse when the media was at its most vitriolic in claiming that MEPs were abusing their allowances and expenses regime.
Of course we all recognise that to act on media speculation would be inappropriate. But we must also recognise that the lack of a transparent set of rules governing relations between Commissioners, their cabinets and their directorates-general has fuelled claims of nepotism, patronage and financial gain. This must be dealt with now. I hope that when the President of the Commission responds to this debate he acknowledges the need for immediate action in this area and tells us what he intends to do.
My group's second demand is for a set of transparent rules governing relations between Commissioners, their cabinets and their directorates-general before the end of March 1999. My group will not allow individuals, whether they be Commissioners or junior officials, to be tried by the press. But I want to make it perfectly clear that if accusations against any individual are proven - no matter how powerful or how lowly, no matter what gender, no matter what political affiliation - we will demand that they be brought to account.
We do not have the institutional right to cherry-pick amongst the College of Commissioners. We may wish we had. We have argued for it in the IGC in the past and will no doubt argue with renewed vigour for it in the future. But at present we do not have such a right. It is for this reason that we will not support those resolutions from other political groups which are seeking to apportion blame for all the ills of the Commission on the heads of selected individuals against whom no case has yet been proven.
Applause
Anyway, were we to pick individuals or areas of suspected fraud or corruption, why is there no mention of the common agricultural policy where fraud is well-documented and ongoing?
Applause
Why no mention of the programmes for PHARE and TACIS where the rumours are as serious and as widespread?
Applause
If we are to sustain and increase our integrity as a monitoring and controlling body to which the Commission is accountable, we must not be partial in our criticisms.
There is another important issue concerning the treatment of whistleblowers. My group supports the concept of whistleblowing. Indeed, we were instrumental in this House in helping to introduce it. Any person dealing with a whistleblower has two major responsibilities. Firstly, he must protect the whistleblower, and his or her identity, and secondly protect those against whom accusations are being made until they are investigated properly. This surely is natural justice. In the cause of Paul Van Buitenen both those responsibilities were breached.
I regret that his personal integrity is now damaged. Having spoken to him I have no doubt that he believes he has honest cause. I have no doubt either that he has been used by some politicians and by some in the media and, in consequence, he has been abused. I note that the dossier which Mr Van Buitenen gave to a Member of this Parliament included information which was already the subject of investigation in Parliament, in the Commission and in some cases before the courts. I understand that he has provided other information which contains new allegations which are now to be investigated.
But had the Commission had procedures and structures which allowed abuses to be identified and followed up speedily and efficiently, then the Van Buitenen case would not have been necessary. It is in this area where I believe the Commission is vulnerable and must show great determination. The time is right to acknowledge that such is the depth of concern that only an independent review can restore confidence and trust in the way in which the Commission deals with abuses in its own programmes.
President Santer, in early December, after two discussions between ourselves, you wrote to me offering the opportunity for Parliament to be involved in your management reforms. We think that is important and I will come back to it. But I would ask you to go one step further and agree to an independent review under the joint auspices of our two institutions. Nothing less will give confidence to Europe's public that everything possible is being done to root out abuses as and when they are identified and brought to attention. So our third demand is for an independent review to assess and make recommendations on the detection and follow-up of abuses before the end of this year.
President Santer, given your offer to this Parliament to be involved in your plans for management reform, it is important that Commission and Parliament produce a timetable for detailed discussions on those plans before the end of this week and schedule a full debate in the final May plenary session here in Strasbourg. The aim would be that prior to your promised report to the Council at the Cologne summit in June, you have the advice, participation and I hope the support of this Parliament in creating a Commission which reflects a modern, transparent and efficient management structure and system. My group's fourth demand therefore is that a timetable for negotiations between Parliament and the Commission be drawn up by the end of this week to structure the final shape of the Commission management structure of the future.
Tabling a motion of censure is not a measure I take lightly. It is the most powerful weapon which Parliament possesses. But refusing to discharge the 1996 budget is not just the simple technical issue which some in this House are now trying to portray it as. In the weeks leading up to the discharge vote, this issue became a major issue of confidence - rightly so, in my view. There is very little as important as the way in which the Commission spends public money at a time when public funds are under desperately tight control for reasons which we all know. It is simply unacceptable to say we do not trust the Commission with the spending of public money but we are not prepared to do anything further about it.
The only institutional power which this House has is to remove the entire Commission if we believe the situation is so grave and beyond redemption. Simply to do nothing, to fail to respond is not acceptable. This debate - and in particular the Commission's response - is our opportunity to make that judgment.
Applause
Mr President, ladies and gentlemen, Mr Santer, Members of the Commission, I shall be talking for three minutes on behalf of 69 Members, after hearing Mrs Green talk for seventeen and a half minutes on behalf of 64 or 65 Members!
I must begin, however, by expressing my warmest thanks to the 60 Members who have had the courage to put their names to another motion of censure, a genuine motion of censure. These 69 Members represent all the political groups in this House: nine from the GUE Group, one from the Socialist Group, 13 from the Green Group, two from the ARE Group, two from the ELDR Group, four from the UPE Group, 11 from the PPE Group - to be followed, I gather, by many more - plus 16 from the I-EDN Group and 11 from the NI Group.
These Members represent all the European Union countries with the sole exception of Luxembourg. In putting down this motion of censure which, unlike the Socialist motion, is an unambiguous motion of censure and not a motion of confidence in disguise, those Members who have signed it are, given the seriousness of the accusations levelled at the Commission, carrying through the logical consequence of the vote held on 17 December. Because that is what this is all about.
Over the last four years, the Court of Auditors has not once given a clear endorsement of the legality and regularity of payments made by the Commission. In its reports, the Court of Auditors has exposed the scandal of loans to tourism and the scandal of the Mediterranean programmes; more recently, the scandal over ECHO and those concerning goods in transit and the Commission's buildings; and, more recently still, the cancellation of a recruitment competition due to cheating. And we have just now received, for the first time, a document dated 8 January which I would invite you to read because it details all the facts of which the Commission stands accused, together with the legal procedures which have been instituted, albeit sometimes late in the day.
And I would invite you to ask some very simple questions: how, for example, can it be that Mr Perry had a privileged relationship with the Commission of the European Union for a period of 28 years, to the point where his name featured in the directory of Commission departments? How can it be that he negotiated contracts to a total value of several hundred million ECU with 17 directorates-general?
The issue here is not the position of this or that Commissioner, not even the position of the President of the Commission; what is at issue is the credibility of the European Parliament and the confidence of Member State citizens in the European institutions. This is what we, who have put down the real motion of censure, are seeking to restore: we want to restore our people's confidence in the institutions of the European Union and, contrary to what I have heard said, that will strengthen rather than weaken the building of Europe. For this reason I would urge you, ladies and gentlemen, whatever happens in the next few days, to vote for the motion of censure, the only genuine motion of censure, which I and 68 of my fellow Members have put down.
Applause from certain quarters
Mr President, Mr Santer, Members of the Commission, ladies and gentlemen, I do not plan to use up the full 20 minutes. I shall speak again presently after the Commission President has addressed the House.
We are undoubtedly - I think no one should have any illusions about it - experiencing a crisis of severe proportions in the European Union between Parliament and the Commission. The first thing I must say is that the indirect or moral support given by the European Commission to the idea of a motion of censure was a major political blunder. More specifically, we tried, under the direction of the chairman of the Committee on Budgetary Control, Mrs Theato, on the basis of Mr Elles's report and on the basis of Mr Bösch's report, to get a dialogue going between the European Parliament and the Commission. We asked for compliance with the rules of this House which say that if a discharge is not granted for a given year, the debate must be continued between the Commission and the Committee on Budgetary Control.
This, Mr Santer, is the first point made in our oral question: we want you to explain this to us. We think you engaged in a political manoeuvre which has benefited neither the Commission nor Parliament and has now brought us to the brink of a deep political crisis. I think in all honesty that this has to be said. The whole matter has been heavily politicised and I think that was very wrong. I said here on 17 December, on behalf of our group, that we retained our faith in the Commission President that he would carry out the reforms which were manifestly an absolute necessity, and in that way restore real confidence between Parliament and the Commission.
I also said at the time - and Mrs Green accused me of hypocrisy, but it was not hypocrisy, anything but - that we wanted to base ourselves on paragraphs 26 and 27 of the motion for a resolution in Mr Elles's report. As I say, we are now on the brink of a political crisis. We risk a major political crisis. So this is, in the true sense of the word, a debate on Parliament's confidence in the Commission.
I agree with those who say - and I shall say it in my conclusion - that confidence between Parliament and the Commission is vitally important to the European Union. Our two institutions act as a motor, a driving force, in the process of EU integration. There is still, Mr Santer, a very large majority of more than two thirds in this House in favour of bringing this job of integration, this European Union, to completion under your inspiring guidance and on the basis of your proposal.
We cannot, you cannot, raise the question of confidence today. The Treaty does not make provision for that. We cannot put down a motion of confidence. The Treaty does not make provision for it. We have the feeling that the motion of censure is being used, and the term 'disguise' has been mentioned, as a way of protecting certain Commissioners.
Applause
Well, I have to make the point most clearly that it would be disastrous for the Commission if a majority of Parliament were to vote against the Commission. The formal rules of Article 144 of the Treaty will not help you. Nevertheless - and I shall speak as objectively as possible - it is not the Commission's political activities which are at issue here today. This Commission can pride itself on having achieved very considerable and important political results.
Take the euro. What would the outcome have been there but for the inspiring work done by the Commission? Take enlargement, the strengthening of the internal market, which now includes new areas such as energy and telecommunications, the European Employment Pact, announced back in January 1996 and now at last confirmed in Vienna by the European Council, and also the work you have done and prepared with a view to enlargement of the European Union, Agenda 2000 and so many other things. These are not the issue today, but objectivity requires us to say that this European Commission has done important work here.
This Commission is confronted with a harsh legacy of bad management. It is something it has inherited from the past. You, Mr Santer, have repeatedly said that one of your priorities was to strengthen or introduce a new budgetary and administrative culture. You said that you wanted to combat fraud, and you said too that your departments faced difficulties because of this inherited burden of bad management. So it is not your political actions which are in question here. What is in question - and the whole confidence issue relates to this - is management. This may be unfair, since a good deal of it stems from the past, but you and every member of your College of Commissioners bear the political responsibility for reaching a solution. You must show commitment if you are to win back the confidence of Parliament. In the last few weeks, you have already spoken about the Commission of tomorrow. You will shortly be telling us that you want to make this Commission of tomorrow a reality and see it forged in cooperation with Parliament, with the combating of fraud, transparency and the bringing of legal proceedings where necessary being a matter of course in order to bring about this process of rationalisation and reform. We believe it is vital to have codes of conduct: codes of conduct for Commissioners, codes of conduct for relations between Commissioners, their private offices and departments, codes of conduct for officials; we want close cooperation with Parliament in considering and debating the reform of the Staff Regulations; we want transparency and good faith in the appointing of officials, more specifically those of grades A1 and A2; we want clear rules and restrictions on outside appointments; we want clear rules for management of the budget, more specifically concerning technical assistance offices; we want reform of the Financial Regulation - here too, we want clear rules for outside personnel. But above all, fighting fraud is an absolute must. We are talking now in this House about zero tolerance. Zero tolerance must be applied. We want an undertaking from you that you will in the very near future hold an open discussion with Parliament on an independent OLAF and your promise to stand by this vis-à-vis the other institutions. We want you finally to take the initiative towards reaching an interinstitutional agreement jointly with ourselves.
Mr Santer, Members of the Commission, you face a twofold challenge. As the saying goes 'desperate situations call for desperate remedies'. The softly-softly approach to these problems is no longer an option.
Secondly, and possibly the biggest problem, is that you have very little time left - very little time, and we insist that you set a clear timetable for all the proposals you announce.
I shall bring my comments to an end with the following. Watching all these events unfold, those of us who have pursued the goal of European integration with conviction and dedication, who have been allies in that endeavour - and we have been together so often, with various of your predecessors too - feel let down. I feel let down, to find ourselves facing all this at the end of this parliamentary term, after we have introduced the euro, after the historic challenge of enlargement and the discussions we have had about our own remuneration. The deadline allowed to you is very short, Mr Santer, and your pledges have to be very clear. For me, it is not personal, electoral or party interests that count. They do not count. What matters to me is the future of the European Union, and I frequently feel let down. The future of the European Union is something in which the European Commission must play an essential role, a European Commission which stands united and has the courage to take the measures we now expect of you.
Applause
Mr President, this debate is important, is necessary, and is inevitably for many here a painful debate. It is about public accountability and how and where to draw the line. It occurs at a critical stage in EU affairs. For my group I want to say that we all share a consciousness about achieving the strategic agenda: the standing of the euro, the exploitation of the new powers foreseen in the Amsterdam Treaty, Agenda 2000 and enlargement, to name but a few. In this regard, as institutions with a European vocation, the Commission and Parliament are natural allies. But in addition to its legislative and strategic agenda the Commission is also responsible for the day-to-day management of EU affairs. It is the job of this Parliament to ensure that these affairs are subject to democratic control and public accountability. This House is the bar of public accountability before which the Commission is held accountable for its conduct in office. In this domain it is natural to expect a certain degree of creative tension between the Commission, as executive, and Parliament. This is healthy in any democracy.
We are holding this debate now because twice in the past 12 months the Commission has failed to win discharge for the 1996 budget, and because in advance of our vote on 17 December 1998 the Commission insisted that in the event of a negative outcome Parliament must clarify the situation by proceeding to a vote on a censure motion. Many colleagues, across all political groups, while respecting the right of the Commission to adopt whatever political strategy it saw fit, deplored something they saw as tantamount to an interference in advance with parliamentary procedure and sovereignty.
Applause
While none can ever be certain, it is my strong personal conviction that the Commission turned a possible triumph into a certain defeat by that ill-timed intervention. It is the European Commission which drew this debate upon itself. In the opinion of the ELDR Group, a confidence debate opens a wider field of political vision and perspective. This is not simply a reheating or recycling of the 1996 budget debate. Procedures through the Committee on Budgetary Control provide the prospect of dealing with this affair in due course and by due process. In this debate we have crossed a line from the politics of accounting to the politics of accountability.
The Treaty confers on Parliament the right to censure only the entire college of Commissioners. This is a crude and indiscriminate instrument. In popular terms it is often correctly described as the nuclear option, where on hitting the censure button the entire Commission is meant to disappear. Like nuclear weapons themselves, it is so drastic a measure that it commends caution in its deployment.
My group believes that the European Commission is a political body. Some argue that the Commission is merely a body of appointed bureaucrats. There are certain key characteristics which distinguish bureaucratic from political systems. The public perception of bureaucracy is one of red tape and endless buck-passing. Passing the buck, shifting problems from one source to another, and not accepting ultimate personal responsibility, are among the negative features often associated in the public mind with bureaucrats. In politics the buck must stop somewhere. That is what the politics of democratic control and public accountability are all about.
The Treaty confers on the Commission the status of college. The collegiality of the Commission is founded on the concept of collective responsibility. In every Member State cabinet government operates on the basis of collective responsibility. From time to time national cabinets and their credibility are threatened by individual ministerial or policy failure for one reason or another. In all our democratic systems the undertaking of personal responsibility by ministers for various shortcomings or conflicts of interest, and occasionally their resignation, is seen as a strength, not as a weakness, of the system.
Applause
This recognises that, sometimes, making everyone responsible effectively means that no-one is responsible. Why should that be the case for the European Commission? Some will answer: 'But that is the law'. Yet Article 159 of the Treaty anticipates the possibility of Commissioners resigning without reference to specific circumstance. Article 160 provides for a tougher remedy in respect of individual Commissioners. While I accept that the Treaty makes no reference to the right of Parliament to censure individual Commissioners, it is silent on the right of Parliament to demand an individual, clear political preference in respect of the conduct of Commissioners' affairs.
Last month the Commission empowered itself to demand of this House a vote of confidence through the censure route. The Commission has no legal right, as has been said, to do that. But politically it made the choice. This month we can borrow from the Commission's precedent. Let Parliament empower itself to call on individual Commissioners to consider their positions even if no formal legal base exists.
For some years now Parliament has demanded the right of individual censure. This aspiration has not yet been accommodated in law. It has been expressed today by us only in an abstract form. Today's debate, in a concrete way, challenges each individual MEP to consider whether politically the circumstances exist to warrant a clear political statement demanding individual responsibility.
My group was appalled, politically speaking, at the blandness of the terms of the Socialist pseudo-censure motion of December. It offered political carte blanche to the entire Commission and in the light of the information available to us, it would have been incomprehensible for us to support it simpliciter . Equally, to sack the entire Commission would appear disproportionate. Consequently our strategy was to add to the censure debate an oral question.
In our motion for a resolution we have called on two named Commissioners to consider their positions. I want it to be understood in the clearest terms that we are not acting in place of a court of law, nor as a public prosecutor; we are making no presumption about guilt or innocence since these belong to the judicial domain. We are charging no-one with personal fraud or rank corruption. We are simply calling a political judgment that the rot in terms of mismanagement, irregularity, fraud and petty corruption will never stop if every Commissioner can constantly rely on the legal shield of collegiality and avoid personal responsibility.
Loud applause
This is the political issue at stake. This is the choice that the House must make. We must cross the bridge; we must move from aspiration and the abstract in a concrete form to demand that individuals be accountable for the mismanagement in their own areas of responsibility.
Loud applause
Mr President, ladies and gentlemen, the motion of censure tabled by Mrs Green and 70 or so Socialist Members, whose number has now dwindled to 65, which in reality is meant to be a motion of confidence in the Commission, represents a real abuse of procedure. Whilst Parliament's Rules of Procedure appear to have been respected formally, since the text put down bears the words 'motion of censure', the content of the bottle is not as stated on the label, the goods being sold are misrepresented, and this should, in my view, have made this text inadmissible on the grounds of the fundamental contradiction as regards the operative legal part and its explanatory statement. This prompted some of our fellow Members, at the instigation of Mr Fabre-Aubrespy, to put down a real motion of censure.
The political objectives behind the Socialist text, to my mind, are still more reprehensible. The aim is purely and simply to neutralise the political impact of the vote we took in December by a very large majority - 270 for and 225 against - to deny the Commission a discharge in respect of the management of budget appropriations in 1996. The Socialists are bad losers. What is more, they appear to have been orchestrated by the Commission which, prior to the December vote, had challenged the European Parliament to table a motion of censure. This House would make itself a public laughing-stock if, after so unambiguously refusing to give the Commission a discharge for its management in December, it then gave it a vote of confidence without further ado in January. All that is hypocrisy on a massive scale, and our group will have no part of it.
Applause from certain quarters
For this reason we, like the Liberal Group and the PPE Group, want the Commission to give an account of what it intends to do as a consequence of our December vote, and we want it to shoulder its responsibilities in full, something it has not done convincingly so far. Only from the answers it gives can we decide whether or not we should censure it; that is the purpose of our oral question.
The multiple shortcomings in the Commission's financial management which have come to light are so serious that they demand a firm and swift response from the Commission. Its credibility is at stake. These shortcomings are nothing new, it is true. Their roots predate the time when the present Commission took office, but that fact does not exonerate the Commission as a whole from its own responsibilities, nor does it exonerate any one Commissioner individually, whether he held office before 1994 or since then. But I prefer not to name names until the facts have established incontrovertibly who was responsible for what.
The main accusation currently levelled at the Commission is the veil of secrecy behind which it retreats in the face of the revelations made in various leaks originating from within its own departments. By adopting ostrich tactics, by improperly pleading the excuse of confidentiality to the official audit and supervisory bodies, it has fostered the gravest suspicions. If the Commission had voluntarily, and right from the outset, opted for full transparency vis-à-vis the outside audit and supervisory bodies, the Court of Auditors and the European Parliament, it would not be in the pitiful position it finds itself in today. It would find it easier to refute, with proper supporting evidence, certain allegations which are unfounded or are motivated purely by partisan political considerations of the kind that pop up here and there in the press, rather than merely dismissing them indignantly, as it does at present.
But if, as a result of ongoing judicial or internal inquiries, serious clusters of presumptions suggest that present or past Commissioners or officials have failed in their duties, the Commission must have the courage to take the full consequences. If members of the College of Commissioners are involved, it must ask them to resign, on pain of being compulsorily retired under the terms of Article 160 of the Treaty. In the case of an official, of any grade, it must impose the requisite penalties and not simply punish a few scapegoats in lieu of more senior officials.
Applause from certain quarters
Only if it changes its behaviour in this radical way can the Commission recreate a climate of trust between itself and the European Parliament and all the Union's institutions. It must stop projecting the image of a closed shop of nepotism and favouritism. It must also conduct a meticulous inquiry into the conditions surrounding its conclusion of service contracts, including those in the information technology sector. Only by lopping off its diseased branches, by cleaning up its act, can it regain the moral authority it needs to tackle the major challenges which the European Union faces today. By doing this it will restore confidence in the very big majority - I am tempted to say the overwhelming majority - of the members and officials of the Commission whose moral integrity is not in doubt.
Mr Santer, it is your duty to spearhead this change in behaviour. As for the UPE Group, we shall decide, not only on the basis of what you say but of what you do in the next few weeks, whether or not a return to confidence is justified, but there is no question of our giving you on Thursday a 'blanket' vote of confidence of the kind our Socialist Members would like.
Applause from the UPE Group
Mr President, Mr Santer, in the last part-session in December the European Parliament considered that the conditions for granting discharge to the Commission for the 1996 budget had not been met. It therefore voted to refuse discharge by a significant majority. We believe that this was a decision of great significance and indisputable political importance, particularly as it was based on extremely serious accusations involving a combination of a lack of transparency and information, various irregularities, abuses of power and nepotism, as well as several cases of fraud involving enormous sums of money.
Now that we must again vote on this issue, we should firstly repeat what we said then: last December's decision is valid in itself. Therefore, regardless of the results of the motions of censure now being discussed, Parliament must continue and extend the questioning which prompted its decision, as the Commission must now, for several reasons, give an adequate, reasoned and appropriate response to the accusations directed against it. We are emphasising these seemingly obvious aspects simply because the reasons and objectives that led the Socialist Group to table the motion of censure behind this debate seem to us to have dubious grounds and credibility.
I will not spend long on these procedural questions as I consider the substantive questions to be of greater interest. However, because these questions have an important political aspect, despite their procedural nature, I must point out that the reasons and terms of this motion of censure have an unmistakeable underlying intention of responding positively and quickly to the inadequate statement by the Commission which preceded the discharge vote. In fact, it seems as if the European Parliament is answerable to the Commission, rather than the other way round as stipulated by the Treaties. Similarly, these reasons and terms also have a clear underlying intention of finally and fully settling the issues that led to the refusal of discharge. They also perhaps have a hidden intention of preventing the tabling of a proper motion of censure in due course, once the full inquiry into the Commission's responsibilities has been completed.
Clearly, we do not agree with the Socialist Group's reasons as they may mean, and in fact do mean, joint responsibility for this whole problem.
Besides, it must be pointed out in this respect that this initiative by the Socialist Group has had the effect of raising public awareness in all our countries about something that was previously restricted to the institutions and to a few people in a few countries. This is something that was certainly not expected of them and that is definitely not welcome. But it has obviously given increased relevance to this debate and particularly to the substantive questions.
However, the need for stability has been mentioned, particularly given the major decisions to be made shortly. This is a reason, according to some, for giving the Commission a vote of confidence. We totally and immediately refute this argument because, if the current climate of suspicion continues together with a weakened and discredited Commission, any danger lies in the negative aspects of the current debate being transmitted to and infecting the other debate.
Besides, in our opinion there are no good or bad moments for rigorously and extensively tackling questions as serious as these on fraud. In addition to which, and as we stated in the discharge motion, this is not a process that can be analysed based on immediate interests, the proximity of elections or the stage of the Commission's mandate, but rather on the basis of what is fundamentally at issue.
Having reached this point and faced as we are with what purports to be a vote of confidence in the Commission, we feel that the gravity of the accusations threatening the latter makes these unavoidable. These accusations originate from Parliament itself, in a series of reports adopted by large majorities in many cases, as well as from the Court of Auditors and even senior Commission officials. They relate to various irregularities, particularly in the Tourism, ECHO, PHARE, TACIS, MED and Leonardo programmes, and are connected with vote-catching - and particularly with the so-called 'whistle-blowers' - and cases of fraud involving extremely large amounts. These are accusations in which at least one inadequate collaboration with the legal authorities of certain countries is highlighted and in which undeniable problems and omissions in the transmission of information to the European Parliament are apparent. To these can also now be added the unfortunate proceedings against a Commission official, as mentioned previously.
How is it possible, under these terms and in such a biased manner, to give a vote of confidence to the Commission? This will obviously not be given by a large majority of my group, just as with the vote in December.
We would state very clearly that, in our opinion, the Commission, regardless of its individual responsibilities, has a collective political responsibility for these problems which it must now accept. We are therefore hoping, Mr Santer, for total clarity, a lack of equivocation and, in particular, a wide-ranging sense of responsibility.
We particularly hope that this affair will result in greater efficiency in the future in the implementation of policies. We want to see this take place basically through extensive analysis and substantial alteration in terms of the causes of such a wide range of offences, which are usually associated with a policy of service privatisation, but which are fundamentally linked to the imbalance between the extensive powers granted to the Commission and the limited democratic control of these powers.
Applause
Mr President, ladies and gentlemen, today sees a hard-nosed confrontation between Parliament and the Commission over our refusal to grant a discharge. The Commission itself brought things to a head and secured the support of Parliament's largest group in equating the refusal of the discharge with a motion of censure. But it is the Commission which is primarily responsible for this blunder. Meanwhile, many other items have been added to the list of things which are weakening the Commission's position further.
This is not the only confrontation we have had. There have been others during this parliamentary term. The reason is that Parliament has been given greater powers and knows that it is prepared to use them. We are the ones who have to be accountable to the peoples of Europe if taxpayers' money is not spent wisely and honestly.
What makes us keen to confront the Commission is our belief that we need a strong Commission if we are truly to shape Europe, to develop the Union. But the problem at the moment is not whether we need a Commission to take the Union forward, but whether a discredited and weak Commission is still capable of helping that European Union to survive. That is the problem.
The way in which the Commission has proceeded against its official Mr Van Buitenen is quite simply disgusting. His only crime is to have gone to Parliament after months of waiting in vain for his superiors to act. This man has been suspended with immediate effect, and it is not the fact that this case came to light, but the fact that this suspension came to light which called forth a storm of protest. Here too the Commission bears a heavy responsibility, not only for financial mismanagement but also for a number of specific dossiers. For example the BSE crisis, for example the way in which the Commission approves the sale of genetically modified foods against the wishes of a majority of the population of Europe, the way in which economic issues are negotiated: for all these reasons, my group says yes to the censure motion. But however that censure motion goes, the Greens want in any event to back a resolution which is as tough as it can be, because this Union must operate with a Commission which is able to keep things in order and take up the challenges which face it, and the ability of the Commission to do that with its current membership is very much open to question.
Applause from the Green Group
Mr President, it is not easy to be fair in a pernicious climate where anything goes.
Being fair, in our group's view, means first asking the Commission to provide all the explanations we need to understand what has happened and to admit its mistakes, notably its errors of management. We also need to know exactly whether there has been fraud or malpractice and, if so, who the perpetrators were. And then we need to see firm undertakings from the Commission that it will reform its management and working methods. This need for transparency and clarity is a democratic sine qua non . It is not just Parliament's right, but also its duty, to know the truth and to take the political action which its powers entitle it to take, namely the passing of a motion of censure.
But in all fairness, we must not launch off into wild accusations. Yes, we must combat bad management and fraud. But we can only do that by respecting the rule of law. And what we are seeing today is a brawl which shows scant regard for anybody. Unproven accusations are being fired off on the basis of rumour and hearsay. That is already a serious matter when the responsibility of the Commission as a body is under attack, but it is more serious still when individuals are being named and accused left, right and centre. If you accuse someone, you have to have proof. You have to follow legal procedure too, allow people the right to defend themselves, and so on. Thus there is no way we can approve a motion for a resolution of the kind which is doing the rounds in this House and which targets two Commissioners in particular, unless the judicial rules I mentioned have been respected.
Applause
We must not fall between the Scylla of immunity from punishment, which would be intolerable, and the Charybdis of unproven condemnation, which would be even more intolerable if the attackers are targeting individuals, rather than daring to attack the Commission as a whole.
The current climate within the European institutions is unhealthy and is damaging to the further building of Europe. Exploiting these matters for political ends does nothing to improve the situation. I hope, Mr Santer, that in your reply you will give Parliament the assurances it has been wanting to see for too long, so that the calm which we need and which you need can be restored.
Our group, or at least the majority of our group, will decide how to vote in a desire to do what can be done to preserve the credibility of the European institutions. But that credibility is sorely undermined at present. We have always wanted and always wished for a strong Commission. As far as that goes, we have precisely the opposite.
Applause
Mr President, in February 1997 when the European Parliament was launching its inquiry into mad cow disease, our colleague Jean-Claude Martinez criticised the Commission for its 'deafening silence'. He criticised the gross errors, the lies, the maladministration and this silence, the purpose of which was not to imperil the 1993 single market and the single currency envisaged in the Maastricht Treaty. If the French electorate had known the truth about BSE on 20 September 1992, what chance would there have been of securing the few thousand 'yes' votes needed for victory? The ideology behind building a federal Europe justified political passivity, according to Mr Martinez. Mr MacSharry, the European Agriculture Commissioner, justified himself by saying that he wanted to protect the beef and veal market in the face of this terrible disease. Trade before health, was the European Commission's watchword.
Looking at the Elles report, it would seem that this harsh lesson has taught the Commission nothing. Fraud and misappropriation of funds are now widespread throughout the Commission: the Directorate-General for Tourism, the MED programme, the ECHO programme, the security services, Edith Cresson's private office. Through ECHO, the EEC's humanitarian office, for example, the European Union provides a quarter of world humanitarian aid. Part of the aid to former Yugoslavia and the Great Lakes region of Africa has been misappropriated, to a total thought to be between ECU 500 000 and 1 500 000. As for the MED programme of aid to the Mediterranean countries, here too there have been grave irregularities, mainly involving the company ARTM, which did not take part in tendering procedures but was awarded most of the contracts for the MED programme. And there are many more such examples.
In his defence, Mr Santer may claim that the frauds did not start with him but under his Socialist predecessor, Jacques Delors, for whom stewardship was of no importance. It is true that embezzlement and misappropriation of public funds are a Socialist speciality, from the time of Mitterrand and Dumas to the present day, when the two Commissioners implicated in the recent affairs are both Socialists, Mrs Cresson and Mr Marín. It goes some way towards explaining why Mrs Green, on behalf of the Socialist Group, should be protecting this Commission, which is guilty of serious dereliction of duty and ought to resign en bloc . There is a danger of a rebound effect, that the European Parliament might be subjected to close scrutiny next, and then who knows ... In point of fact, the European Commission, in its 'corporate' reflex action to cover up gross misdemeanours of a criminal nature and manifest irregularities, its failure to launch internal disciplinary procedures or its late launching of them and its obstruction of the course of justice, can claim no extenuating circumstances whatsoever.
It is unacceptable and unjustifiable that an institution of this kind, which is irresponsible in the true sense of the word, should be demanding new powers as envisaged in the Maastricht and Amsterdam Treaties and, at the same time, should be wasting European taxpayers' money without punishing the black sheep. What it does do is suspend a Dutch Eurocrat for the crime of blowing the whistle on its Mafia-style practices. It is the well-known technique of finding a scapegoat. Messrs Chirac, Seguin, Pasqua, Madelin, Bayrou, Jospin, Cohn-Bendit, Hue, all of you upholders of a federalist Europe and the shameful Treaties of Amsterdam and Maastricht, you are responsible both for the exorbitant powers of the European Commission, a truly totalitarian bureaucracy, and for the culpable weakness you show towards this institution which has so sadly lost its way.
I mentioned the Socialists just now. But the Christian Democrats are even more hypocritical. They will not grant the discharge, but then they say that this rejection does not mean a referral back to the Committee on Budgetary Control. It is the conditional censure on mad cow disease all over again, a kind of cardboard sword of Damocles, which only fools those who want to be fooled.
Ladies and gentlemen, voting to withhold the discharge from the European Commission and voting to censure it are two acts which are legally separate but which politically go together. One cannot punish an authority and then fail to draw the political consequences without discrediting the institution to which one belongs. The French National Front, with Jean-Marie Le Pen for whom I speak today, will vote to censure the European Commission and denounce this institution which is dedicated to building a supranationalist and federalist Europe and which, believing itself to be above the law, thinks that it can flout it with impunity. With the European elections just a few months away, the Europe of nations and peoples which we represent rejects this wicked Europe, this Europe of privilege, of chicanery and abuse, whose absolutist rulers and lackeys will be punished next June by the peoples of Europe who care deeply about their national sovereignty and their identity.
I am also surprised, Mr Fabre-Aubrespy, that my name is not amongst the signatories of your motion, since I did sign it and gave you my signature last week. I am surprised too that your motion was not sent to some of our fellow Members. Is this a desire to sideline some Members, including those from the National Front, for fear of playing into the hands of our opponents here? I prefer to assume it is an oversight, a piece of carelessness which is unlike you, however, and I hope that you will remedy this oversight with Parliament's administrative services.
Mr President, ladies and gentlemen, last December the European Parliament held an in-depth debate on the discharge for implementation of the 1996 budget.
Today we are embarking on another debate. On the table there are censure motions and a number of oral questions. The real issue is that of confidence between our two institutions. That confidence has been shaken of late, and I am prepared to accept my share of responsibility here. Manifestly, clarification has become necessary. I say that because I have a deep respect for the constitutional role of the European Parliament. For more than four years now, I have seen how vital it is to the European Union that a relationship of trust should exist between our two institutions. The successes we have achieved recently would not have been possible without close cooperation between the European Parliament and the Commission. I am sure that the Members of this House will judge the Commission on its overall activities and its actual record as a college. I shall try to show that the confidence of the European Parliament is well founded, and essential to the completion of the Union's ambitious programme in the months to come.
Mr President, I have always said that I wanted to be judged on what I have done, on my track record. I invite you to re-read my inaugural address to you in January 1995 and judge for yourselves whether I have kept my word.
Four years ago, I said that if we wanted a strong economy we would have to have a strong currency, and I added that I was optimistic, that economic and monetary union would come and it would change our peoples' lives. Eleven days ago we saw the birth of the euro. It reflects a Europe which is getting there. One thing is certain: right from the start, the Commission has played a leading part - prior to 1995, of course, thanks to my predecessor Jacques Delors, but since 1995 as well. Where would we be today if we had not presented our Green Paper on progress towards a single currency in May 1995? If, together with my colleagues, I had not pushed forward week after week with the technical preparation, contradicted the detractors, called for budgetary discipline, reassured the many people who still expressed doubts? In this battle, I have always had the confidence of Parliament, and it was vital.
In my inaugural address, I stressed that the internal market was crucial to our efforts for growth. As I announced at the time, we have opened up the energy and telecommunications markets. We have spectacularly improved the speed at which directives are transposed into national law, imposing where necessary the sanctions provided for in Article 171 of the Treaty. And as promised, we have pursued a rigorous competition policy.
Four years ago, I named employment as our principal priority. I am gratified to see that the European Council has now come to share that view. In January 1996, I put to you the idea of a European Employment Pact. You received it enthusiastically. In Florence, however, the response of the European Council was polite but cool. There was great scepticism. It was only as a result of our joint action, plus action by some Member States, that a chapter was finally included in the Treaty. A new and valuable step was secured at the special summit in Luxembourg with the adoption of the guidelines put forward by the Commission. In Vienna, the Heads of State and Government took yet another step by endorsing the concept of a pact. And thanks to the resumption of growth, thanks to the strategy put in place, unemployment is falling and in Europe it has now dropped below the 10 % level. The battle is far from over, but the Union now has the weapons to win it.
In 1995, the process of institutional deliberation following Maastricht was still in its infancy. In June 1997, the Treaty of Amsterdam was born. This was a significant new step along the road towards European integration. Cooperation between our two institutions was exemplary during the negotiations. And that is reflected in the end result which, though it does not meet all our aspirations, is a good one. A chapter on employment, a significant advance towards an area of freedom, security and justice - these are concrete responses to our citizens' concerns, with greater powers for the European Parliament and the President of the Commission.
The Union, following the strategy devised by the Commission, has launched the most ambitious accession process in its history. That process, thanks to the pre-accession strategy which has been put in place, already makes the applicant countries part of our common family. Who would have thought it just a few years ago? Of course much remains to be done, on the applicants' side, certainly, but on our side too. Hence the importance of Agenda 2000, the expression of a global approach encompassing enlargement, policy reform and the financial framework. This is the biggest package of measures which the Commission has ever put forward.
Mr President, in January 1995 I said that one area of work requiring particular effort was internal management. I promised to improve the budgetary and administrative culture within the Commission. I also promised to make the combating of fraud a priority.
Events surrounding the discharge prove that I was right to give such importance to this aspect of things, one which had been neglected too much in the past. They prove too that the reforms already carried through are far from adequate and that much remains to be done. Together with my colleagues, I have undertaken ambitious modernisation programmes whose objective is clear: to restore good management, to improve efficiency and supervision, to decentralise the work of our departments, to make our officials accountable.
We have made more reforms in four years than in the 40 years before that. We have battled against irregularities, we have stepped up our efforts against fraud.
Protests
In 1994, ladies and gentlemen - bear with me - UCLAF had a staff of 50 compared with 140 now. In 1994, UCLAF handled 220 inquiries. Today the figure is 950 and the results are there to see, in UCLAF's annual reports. In improving the work of UCLAF we have uncovered cases in which Commission officials are implicated, and each of these cases causes me pain.
Every time it is Europe which is the great loser. We have been criticised for our handling of these cases. I assure you that there is no malign intent on our part, there is no intention to cover up anything at all.
I have been a public servant for 30 years. I have always regarded it as a privilege and one which demands absolute integrity. I respect taxpayers' money. Fraudsters have to be punished, with Parliament's help. On that I am more determined than ever.
Let me return to the idea of confidence, Mr President,
Mixed reactions
you have nothing to lose by listening to me - the Commission needs that confidence in order to work and to succeed. There is much to be done. There are important things for us to complete successfully under a true contract of trust between our two institutions.The Union is gearing up for new challenges. The birth of the euro is a success. The whole world admires us for having made a reality of something which, a short time ago, seemed a distant dream. Let us continue along this road together.
I think too that we should reflect together in the months to come on the institutional future of the Union. We must draw the necessary conclusions from the high degree of integration we have reached and prepare for future enlargement. I shall be putting our ideas and proposals on this matter to you before the elections to the new European Parliament.
In a few weeks' time, at the end of March, we have an important date with each other! I refer to the negotiations on Agenda 2000. Agreement will mean a new and decisive step forward for the Union. This too is a question of confidence. Nothing would be gained by a re-run of the experience of the early 1980s, when squabbles over the budget paralysed the life of the Union. That was a serious matter then. It would be a catastrophe now. So we have to reach agreement.
Another major dossier awaits us in 1999, justice and home affairs. Over the years, this field has come into sharper focus. Amsterdam was a valuable advance, on paper at least. Action has to follow. That is why I suggested to the Heads of State and Government that we hold a special summit on the area of freedom, security and justice, of the kind we held in Luxembourg on employment. It will take place in Tampere, Finland. It will need meticulous preparation, and we shall do that.
Mr President, the initiative of the 'Commission of tomorrow', which I have launched, is the last great ambition of my term of office. It may be helpful to remind you of its broad lines. Thorough reflection is needed on the Commission's future role within a fast-changing Union. That is our first line of thought. The second concerns the future structures of the Commission, its internal organisation. These have to be adapted to changes in the Union and society, the progress of the new treaty and the defining of the Union's priorities for action. Lastly, in the third line, I plan to continue and deepen the reform of our financial and personnel management.
The criticisms voiced by the European Parliament in connection with the debate on the discharge will serve as a further spur to us. They challenge us, they prompt us to look critically at how we operate and how we manage things. It is the Commission's job to put its house in order. Of course, the European Parliament as the body responsible for exercising political scrutiny has a legitimate interest to uphold. And I am suggesting that we hold an in-depth dialogue on these matters over the next few months.
Today all the groups have asked oral questions on this matter. I shall refer to paragraphs 26 and 27 of Mr Elles's motion for a resolution on the 1996 discharge. I am responding to this specifically by presenting an eight-point programme. Firstly, I shall present the next president-designate with a full and reasoned proposal on the structure of portfolios and the organisation of departments. At the end of 1997, we began a comprehensive screening of the Commission's activities and departments. The results of this, currently nearing completion, will form the basis of my proposal. I shall make it public and will forward it to the European Parliament. The structures of the Commission do in fact have implications for the other institutions.
I shall implement this new overall concept before the end of my term, in agreement with the new president-designate. This will be very helpful for the hearings of future members of the Commission which Parliament will hold towards the end of the year.
My second point concerns priorities and the resources available to implement them. For the last four years the Commission, with the support of the budgetary authority, has operated a policy of zero growth in personnel, apart from the requirements of enlargement. This approach is part of the Member States' efforts at stringency. It has forced us to use our human resources more rationally and to concentrate more on priority tasks. This effort has its limits unless it is shared by Parliament and the Council, whose demands largely shape the Commission's programme of work. I have to say, with the human resources which we have at present, we have reached the limits of what can be achieved.
If we have had management difficulties, it is partly because the Commission has too often taken on jobs for which it did not have enough staff. From now on, the question of staff resources will have to be systematically reviewed.
Thirdly, I plan to introduce an overall set of rules governing the work of Commissioners and their private offices and departments. It will comprise three codes of conduct. Preparation of these is well in hand. They will form the base for a true culture of European administration.
I will start at the political level with the Commissioners. This Commission was the first, on 22 November 1995, to lay down rules of conduct in interpretation of Article 157 of the Treaty. For example, and I quote, 'members of the Commission may not ... engage in any other occupation, whether gainful or not.' They may not accept any payment for speeches, lectures and other services of this kind; they must declare all travel and accommodation expenses paid by the organisers of an event.
The members of this Commission were the first to make a declaration of their financial interests. These declarations are available to the public. I shall combine these various measures in an ambitious code of conduct, modelled on best practice, and this code of conduct will be given to the next president-designate.
The second code of conduct concerns relations between Commissioners and their private offices and departments. It will clearly define the respective roles of all of them; it will set transparent rules for the membership of private offices and for appointments made from within these. I can tell you now that I shall be recommending a reduction in the number of staff in private offices, a greater mix of nationalities in them and a limitation of the number of temporary staff. I shall pass this code to the new president-designate.
As regards officials, I gave instructions some months ago for work to begin on a code of conduct setting out clear rules of behaviour. This code, which will be completed by the end of February, will have three parts: ethical and professional principles applicable to staff of the Commission; rights and obligations of officials and penalties for non-compliance; and rules of conduct in relations with the public.
Fourthly, regarding the ongoing process of reforming the management of personnel, I shall between now and the end of January 1999 be putting forward a timetable for modernising the administration.
Many measures have been taken or are currently under way. I am planning radical reforms of recruitment, mobility, training, career management, incentives and penalties. Some measures will require amendment of the Staff Regulations, others will not. For this we have had, since 9 November last, an excellent report compiled by a think-tank headed by former Secretary-General David Williamson.
This report, which touches too on issues relevant to the other institutions, is the subject of close consultation with these other institutions, and Parliament in particular. A timetable for reforming the Staff Regulations, with due regard for the social dialogue, will be drawn up by common agreement.
My fifth point deals more specifically with the question of appointments. Concerning the delicate matter of appointments in grades A1 and A2, I have always ensured that priority was given to internal promotions. To clarify matters, however, I shall draw up clear rules of conduct for outside appointments. In the meantime I shall not authorise any outside appointment made from within private offices. I also intend, in a general manner, to introduce a probation period for appointments to supervisory posts. I shall take care to ensure that every applicant for one of these posts possesses professional management experience.
Point six is budgetary management, which is the central theme of the Elles report. I shall not go back here over the reforms already carried out in the context of SEM 2000. I have three additional things to announce: firstly, a formal proposal, before the end of the first half of 1999, on recasting the Financial Regulation; secondly, the swift preparation of clear and transparent rules on the use of outside staff; and thirdly, on the subject of technical assistance offices, the famous TAOs, I welcome Parliament's decision to clarify the situation concerning administrative appropriations chargeable to part B of the budget. In the spring, we shall be presenting a general vade-mecum on these offices.
As regards the specific case of the technical assistance office for Leonardo, mentioned in a number of oral questions, a report by our financial controller was sent to the Committee on Budgetary Control before Christmas. That report reveals a number of problems over the financial management and internal audit of this office, but does not deal with the management of Directorate-General XXII, which in any case refused to sanction some of the spending declared by this TAO. Whether or not we continue cooperating with the technical assistance office in question will depend on a clear improvement in its management.
My seventh point: the combating of fraud has been one of the most controversial points in our relationship in recent times. As I said earlier, we have significantly intensified our efforts against fraud. Ten times in six years, we have referred cases of alleged fraud involving Commission employees to the judicial authorities. We have increased the staff of UCLAF threefold. Having said that, I agree with you: we have to practise zero tolerance here. Good is not enough, we need to be above reproach. We have to learn all the lessons which the experience of recent months has taught us, also as regards transparency vis-à-vis the European Parliament. If there is one area where we have to work hand in hand, this is it.
On the subject of our proposal to create an independent interinstitutional office, I know that you are wondering about that. Let us discuss it. It is important to reach agreement as soon as possible, and I raised the question just this morning with the President of the European Council, Federal Chancellor Gerhard Schröder. I welcome the Chancellor's suggestion of a high-level group comprising representatives of the European Parliament, the Council and the Commission, to examine the Commission's proposal and reach an agreement before the end of March. I should add that I am willing to consider all possible variants, provided that efficiency is guaranteed and the mechanisms adopted eliminate any suspicion of interference in the independence of inquiries.
Still on the subject of anti-fraud measures, I should like to reply briefly to the questions on the suspension of a Commission official. I will start by stressing that it is the right and even the duty of any official, whoever he may be, to inform his superiors or UCLAF of facts of malpractice or fraud which come to his notice. The disciplinary proceedings against Mr Van Buitenen were not begun because he reported cases of fraud, but because the official in question disclosed documents which were confidential, on his own initiative and contrary to the terms of the Staff Regulations and administrative provisions. I should add that some of these documents are the subject of criminal proceedings. In acting as he did, he set himself up as judge, in place of his superiors, the supervisory authorities and the judicial authorities.
One final remark on this matter: I myself wrote to the President of the European Parliament on 9 December 1998, confirming that the director of UCLAF and the financial controller were more than willing to provide Parliament with any clarification needed on these affairs. The dossiers were also passed for immediate checking to our internal control bodies, and I will formally reiterate here that we are happy to answer any questions which the Committee on Budgetary Control might wish to ask.
My eighth and last point concerns the provision of information to Parliament by the Commission. I am aware of your feeling that there are gaps, that you are not able to exercise your political and budgetary scrutiny to best effect. Things must be clarified. I repeat my offer to draw up an interinstitutional agreement on the practicalities of how we can provide information to Parliament. We might very well include in this the suggestion I have heard made here that programmes of expenditure should be monitored regularly by the appropriate committees of Parliament. Special attention should also be paid to sensitive dossiers concerning fraud and disciplinary matters.
That, Mr President, is my eight-point programme. It is ambitious and seeks to accommodate your suggestions and criticisms. For each of the points raised, I have set myself the timetable which the Elles report calls for, and which you have just called for in your speeches to the House. I have also noted your demand for a role in monitoring these reforms. It seems to me a legitimate one and I would make two very concrete proposals forthwith: one, I will come in person, at regular intervals, to give the Conference of Presidents a progress report on the programme; two, as some of you have suggested, we will set up a committee of wise men to consider the whole issue of managing, monitoring and evaluating Community expenditure. The independent experts on this select committee should be appointed by common agreement by our respective institutions, including the Council and Court of Auditors. Lastly, I am altogether in favour of a plenary debate on the reforms, to be held in May.
Mr President, ladies and gentlemen, I have sought today to sketch a rapid picture of what we have achieved in the last four years, and to outline the broad objectives which I have set myself for the remainder of my term of office. It is for you to decide, in all conscience, if you will give us the political confidence we need to complete our work. The confidence to make Europe triumph, that is what we are asking of you today.
Applause
Mr President, Mr Santer, the second part of your speech puts me in mind of a German classical writer, Friedrich Schiller, who wrote in one of his plays 'you are late, but you have come at last'! But in contrast to Schiller's sentiment, I have to say 'however far you have had to come, there is no excuse for being late'. I know it is hard to make anything much of that, but I had to get it off my chest.
Above all, one has to ask the very specific question: why are the things you propose in the second half of your statement not featured in the Commission's programme for 1999?
Applause
Will you at least concede, Mr Santer - and I am putting it very politely - that it might have something to do with the pressure which Parliament has brought to bear in recent months?
Applause
And I have to wonder if you would have said all this if we had not had this falling-out between Parliament and the Commission? But I want to show good will, because we all need a strong Commission. No one in this House - including those who voted against the discharge in December - wants a weak Commission. We want and we need a strong Commission!
Applause
Mr Santer, you said at a press conference this morning - in Bonn, presumably - that the Commission had become the victim of its own transparency. I am sure you see it that way, but can we not think back to a few real scenarios, you too, please, and all your Commissioners? We had heated debates on mini-budgets, on BSE, and we have had heated arguments over individual shortcomings in the overall machinery of the Commission - which I think is the least of our problems, however harsh that may sound. All of this came to light bit by bit in confrontations between the Commission and Parliament and the media.
Now I am not suggesting that the Commission has not investigated many things of its own accord, but it has always taken a lot of debate and pressure from us too to establish transparency vis-à-vis Parliament. I just do not want you saying again self-righteously: of course Parliament is entitled to censure us, but unless there is a two-thirds majority to do that we do not need to worry about it. In terms of the Treaty you are of course right, but is it wise to say something like that when feelings are running so high?
Applause
That is an invitation, Mr Santer, to stop you from getting it wrong again. I see it as an invitation to those who mean nothing good for Europe and the Commission if we say 'if they are not going to worry about it anyway, we can at least get a relative majority'. Did it not occur to you as you weighed the political implications that your doubtless well-intentioned letter of last December might have a counter-productive effect on a good many Members?
I was pleased to hear you say you will accept your share of the responsibility. I would like to hear rather more of that. Might the Commission as a collegiate body not say yes, a lot of things have gone wrong, but Parliament too - and I would agree - has not always scrutinised things as well as it might have?
Heckling
It must be said once and for all that, yes, we admit our responsibility for the things that have gone wrong.
Applause
And we need clear proposals for change. You have put forward proposals now, but why did you not do it a little sooner? Every crisis brings the chance of a new beginning, that is true. But the crisis is not always used to make a new beginning. We have a chance now, but I think we can and must have quite a bit more before Thursday.
Applause
Mr President, Mr Santer, first I must thank you for the good words you have come up with, good words for which we have waited a very long time, perhaps - and here I agree with Mr Görlach - rather too long. Because the confidence of which you spoke so much and on which we all count, that confidence has been put to a very severe test, and a number of questions remain unanswered. Many people will find it very difficult to give a vote of confidence at this juncture. But the Committee on Budgetary Control and certainly my own group have never wanted to resort to destructive means, but to use constructive means of reforming things which have been acknowledged as wrong and have to some degree shaken confidence. I still believe that together we can achieve this. Thus a vote of censure is not the right way; we must rebuild that confidence together. It is unfortunate that things reached the point where we postponed the discharge, setting you a deadline for giving us an explanation of how things stand in the Commission rather than just serving up half-truths to us. We could not help but feel that way, and we did.
The problems which still remain must be cleared up, because it is equally unpleasant for us to hear and read every day that something else is not right somewhere else. We are the supervisory body. Our duties as Parliament have increased. We have become more self-confident and rightly so, because we were directly elected by the citizens of this European Union to that end. We accept that responsibility, but we need a strong Commission, because important challenges face us. You listed them just now.
Mr Santer, you promised us a number of things from the programme which the Committee on Budgetary Control put together and our rapporteur Mr Elles presented, although regrettably it was not voted upon. To lend emphasis to this programme, I should like to ask you four test questions, which in my view you should be perfectly able to answer. Can you give us a list of the 27 cases which UCLAF is investigating? We know of only five, and only a few details of those. What is the position regarding the others? Can you tell us if we shall be getting a reply from Mrs Cresson to the letter which the Committee on Budgetary Control sent her in November following a very inconclusive joint meeting? In any case, there were questions which remained open. Unfortunately, that letter has not yet been answered.
Applause
Other information has also reached us, albeit very late in the day. Can you tell me if you are going to withdraw the OLAF proposal, as being incompatible with what we prepared and approved? You said we are to work together. We understand this as an offer, since we do not think your proposal is feasible as it is, because it weakens our powers to combat fraud rather than strengthening them.
And finally, what is the position with the dossiers being forwarded to the justice authorities? Can you say if they have now been referred to the courts in line with the decision taken by Parliament on three occasions? I regard all this as a set of test questions. I think it is fair to put them to you, Mr Santer. Our response will depend on yours.
Applause
Mr President, on a point of order, I follow up a point made by Mrs Lalumière earlier this evening. She said that one of the problems with this debate was that people were being accused without the opportunity to defend themselves. Could you rule whether it would be possible, even within the framework of collegiality, for the two Commissioners who have been named in Mr Cox's resolution, who have been pinpointed as to a great extent to blame for a lot of the problems that we are dealing with, to explain themselves to Parliament tonight?
Applause
The eyes of the world are on us. Now surely, if ever, is the time for Mrs Cresson and Mr Marin to say what went wrong, whether they knew about it, and why they did not do anything about it.
Applause
Mrs Jackson, as you must surely be aware, Commissioners may take the floor whenever they feel it is appropriate, and, of course, whenever they themselves request it. Parliament cannot force them to speak.
I should also like to stress that we are not engaged in criminal proceedings of any sort. Rather, we are considering an issue of political responsibility, and it is up to the Commissioners to decide whether or not it is appropriate for them to speak.
I give the floor to Mr Cox for three minutes.
Mr President, I want to say firstly to the President of the Commission that my group will study the detail of what he has proposed to us here this evening. I note that with some conviction and with much right on his side, he has recited for us many of the accomplishments of the College which, as President, he has the privilege of leading. However, I am bound to say in respect of the issues under review to do with fraud, corruption and mismanagement that tonight's contribution fell short of being a tour de force .
Ironically, Mr President of the Commission, you report - but with no sense of irony - the extra volume of work happening in respect of fraud under UCLAF. You boast - and this is a positive thing - that we are looking at a matter of 950 cases. I welcome that we are not leaving things aside as was done before. But with no trace of embarrassment expressed, this represents an appalling level of suspected systemic fraud, mismanagement and corruption.
You tell us today how much the European Parliament encourages you and offers your Commission incentive to further your reform programme. Why did you not tell it last March? Why did you not tell it between March and December? Why did you not tell it before the vote in December? Why do you always have to be dragged here as a College, as a President, before the bar of public accountability?
Applause
In the context of this debate, Mr President of the Commission, as I said earlier my group believes this is a wider debate than merely the questions of the 1996 budget. You chose the ground. You insisted on the wider focus. You insisted, as Commission, that we should proceed to a motion of censure. I am staggered at the absence of a single, solitary word of reference to the ECHO programme. You cannot be unaware of its significance to some people here tonight.
In the fight against fraud you proposed a new high-level group to do its work by the end of March. Again, I ask why do we have to wait for a crisis to provoke action? You refer to the fact that gaps exist and you wish to address to them but the greatest gap is that in the willingness of your collegiate body to come before this House constantly in an open, transparent and clear way.
There is one point of detail I would like to finish on.
I should like to quote what you said about the technical assistance office for Leonardo: 'whether or not we continue cooperating with the technical assistance office in question will depend on a clear improvement in its management'.
I should like to compare that with the audit report on the same TAO. Given the overall results of this audit: 'The audit team proposes that DG XXII seriously reconsider the continuation of the TAO.' How can President Santer be so bland!
Applause
Mr President, ladies and gentlemen, these last three years the Court of Auditors has withheld its statement of assurance, considering that it could not be given because the Court had been unable to ascertain where part of the funds had finally ended up.
The refusal to grant a discharge was thus inevitable, and this happened three weeks ago.
Mr Santer, you have come here accompanied by all your Commissioners, whom I welcome, to demonstrate, it seems to me, that there is cohesion and solidarity within your team. At our group's next meeting, we shall be looking carefully at the proposals you have just outlined and which have been distributed to us.
Mr Santer, I fear you did not understand the message this House sent you on 17 December. The truth is that public opinion is no longer willing to accept what is diplomatically referred to as 'arrangements', as the Perilux affair has shown, and that the Commission, like Caesar's wife, must be above reproach. From the moment it transpired that senior officials had been guilty of malpractice, you should have immediately put in train a strong and powerful inquiry to quash the rumour before it reached credible proportions.
At the informal meeting between the coordinators of the Committee on Budgetary Control and the Commissioners accused in the press last September, I already said that the Commission had to take prompt and incisive action, and I must add that I find the method of feeding anonymous titbits to the press deplorable. The presumption of innocence still exists in Europe, and the European Commissioners are entitled to have their professional integrity respected, just like any other citizen of Europe.
After the mission to Sarajevo on 21 February last headed by Tom Spencer, of which Edith Müller and myself were part, we sent you a severe reprimand in the critical report we drew up, and Commissioner van den Broek, who is present here, made some concessions, even though to our mind they are not enough. A new system was proposed to us, an attempt was made to reduce the degree of concentration and a middle way was found between the status quo and what Parliament wanted.
Why did you not follow his example when the storm clouds began to gather, and at once suggest some concrete and forceful measures? Mr President, having listened to you, I have to say that we are disappointed. Personally, I think that the censure motion is a premature weapon and out of proportion to the charges which may be levelled at you once everything becomes known, and that Mrs Green has done you no service at all in rushing to your defence.
Most of us want the Committee on Budgetary Control to continue its work; we want Diemut Theato and James Elles to be truly in a position to exercise their authority in liaison with the Commission. But given that the situation is exceptional, we expected exceptional measures from you and we have not heard them. Our group will decide on Wednesday if it is satisfied with your explanations.
Madam President, I will be very brief. Firstly, with regard to the proposals made by Mr Santer, I must say that these seem to virtually represent a new programme, which we regard as being extremely ill-timed and rather unprepared. Why is this? We believe this firstly because, as already mentioned, this set of eight measures presented to us by Mr Santer is not part of his programme and therefore, as we know, it will not be this Commission and possibly not even this President who will present the next programme to this House. This attitude therefore seems to me to be rather offhand.
Secondly, I would like to record the following. It is true that eight measures, or rather eight areas of intervention, have been presented. However, if each of these areas or each of the measures proposed for each of these areas were analysed, we would find very little of substance in them - very little. There are very broad intentions in eight fields but these consist of measures with very little substance to each one.
There is also another aspect that I must stress and that is cause for some disillusion on our part. We would have hoped that, in addition to the basic measures presented by Mr Santer, concrete and objective answers could have been given to the concrete and objective problems facing us at the moment. These involve very topical situations that have led to the refusal of discharge and that require a response. So we would like to know whether or not the Commission intends to provide answers to these problems other than those it gave previously, which this House considered insufficient, and based on which we decided to refuse discharge. This is our question, and we naturally want an answer.
Mr President, I have to say that listening to what Mr Santer has had to say in the midst of this crisis, things seemed almost unreal at times. Because here we are, in fact, not so much conducting a superficial debate in which understandings have to be reached, agreements reached on how things can be done better - we are actually looking at how the Commission itself analyses the situation in which it finds itself. Who is in fact responsible for everything that has gone wrong? How is this to be clarified? I have not had any conclusive answer to that. Mrs Theato is right in saying that only pressure, very powerful pressure, persuades the Commission to divulge information. So we must indeed examine the texts closely. But the fact remains that you never have the feeling that Parliament is really taken seriously as a partner with a share of the responsibility.
Secondly, as regards Mr Van Buitenen, I think it beggars belief to say that he is a whistle-blower by going to Parliament after all the avenues he tried. I think Parliament expects a sign of goodwill towards someone who wants nothing more than a Commission which functions properly.
Lastly, I think that a committee of wise men, which will not produce its proposals until May, will work for the next Commission but not for this one. So we are really going away empty-handed.
Mr Santer, you put us in a dilemma. Having listened to you, I recognise your good intentions and that we share the same objective of restoring confidence, confidence in the Commission. I see too that your statement - the successes in white and the inadequacies in grey, if not black - contains undertakings and promises too. We shall study them with great care. But the record of what has already been achieved in the last four years is not precise, and I can see that the members of my group are hesitant. We shall in fact be choosing the least of a number of evils. And I repeat what I said just now, we shall choose what we think is the best or the least bad way of restoring confidence and consolidating the position of your Commission, if it can be done.
It is very tempting to adopt a motion of censure, but that is doubtless not the best course today, given all the circumstances outlined earlier. But what a pity, Mr Santer, that you waited so long. We should not be in this position if the Commission had acted quickly, honestly and decisively.
Mr President, on Thursday we have an historic opportunity to take democracy within EU cooperation seriously. Parliament has constantly struggled to gain more power, while at the same time it has failed in its supervisory function, which is the only function it should attend to. It has not stinted on empty threats and sabre rattling. Parliament has 'cried wolf' so many times that it shares some of the blame for the fact that the Commission believed it could do whatever it liked. I am not particularly impressed by Mr Santer's concessions; we have heard promises to turn over a new leaf every time there have been problems with the budget. And in what Mr Santer has said there is still no question of accepting responsibility for what has happened in the past. So, unless there is a much stronger signal from the Commission by Thursday, I still think that we should vote for a motion of censure. Our electorate must be able to demand that of us.
Mr President, after the discharge was refused, I did not think there was any real prospect of a motion of censure. Many honourable Members simply wanted to send the Commission a warning. In the meantime, however, the Commission's insensitive attitude plus other cases which have come to light have altered the picture, so that this censure vote has become more likely. It is significant that the Commission President, in anticipation of the outcome of the vote, has deemed a vote of censure without a qualified majority to be a vote of confidence.
Significant too is the attitude of the Socialist Group, which by turning the machinery on its head is seeking to transform the vote of censure into a vote of confidence. The European Parliament has to exercise its supervisory function conscientiously and be guided only by facts and realities, with no heed for party political considerations. But in our view the facts are there for all to see. They speak for themselves - even after today's statement by the Commission President - and they require action accordingly.
If in this situation we do not give priority to the interests of our citizens, then their trust in the institutions of the Union will dwindle further still, and the European Parliament will lose its credibility and become even more remote from the electorate.
This situation reminds me somewhat of my former profession. If circumstances allow, a criminal court judge shows conditional leniency. But he very soon learns that he must be consistent in revoking that leniency if he is to retain his credibility. The relationship between the European Parliament and the Commission can be compared to this. Parliament, in a manner of speaking, sent a shot across the Commission's bows, but the Commission did not take it seriously enough. Parliament must therefore call its bluff! The much-used argument that this cannot be done because we need a Commission capable of functioning is just so much nonsense. In the first place, this problem is covered by Article 144(2) of the Treaty, which says that the members of the Commission must continue to deal with current business until such time as their successors are appointed.
Moreover, if that argument were allowed, it would mean carte blanche for the Commission; it would remove all democratic accountability and would thus upset the institutional balance as well. For these reasons, we independents will not only support the motion of censure: we shall also inform our citizens - whose money we are talking about, after all - of the way in which those Members to whom the interests of the party and their party cronies are more important than the interests of the electorate cast their votes. Parliament must not tolerate the growing number of cases of fraud, nepotism, greed and incompetence. Anyone who is not seriously concerned to clear up each and every one of these irregularities has betrayed the trust put in him.
Mr President, Mr Santer, ladies and gentlemen, our group will of course consider the wide-ranging proposals and pledges you have made and decide on our position tomorrow. You spoke about matters of substance, and I think that everyone of good faith must agree that these are important proposals. So we shall determine in our group where we stand on them. I have a question, however. You said, Mr Santer, that you accepted your share of the responsibility. I would like to ask whether other members of the Commission are also prepared to accept a share of the responsibility? And if they have reasons and arguments for not doing so, whether they are prepared to stand up here and defend themselves? That is the very specific question I am asking.
Mr President, ladies and gentlemen, I agree with you, Mr Santer, that the issue here is confidence, trust between our institutions, but in my view, trust presupposes the clear acceptance of responsibilities. What is the story here? Two Commissioners are accused of serious dereliction of duty and find themselves in the firing line. So what does the Commission do, what does the Commission President do? All of you sitting down there can find nothing better to do than close ranks! But you forget how easily the mud thrown at a few of you may stick to all of you. You, ladies and gentlemen of the Commission, are unnecessarily being forced into collective responsibility by one or two of your number who, in one case at least, have now come to symbolise nepotism in the EU.
Applause
Instead of closing ranks, you would have done better to pluck up courage and at last accept your political responsibility in this dispute. Whilst it is right that the Commission should act as a collegiate body, it is wrong to cover up the misdeeds of individual Commissioners and deny their political responsibility. That destroys the credibility of you all! Yours too, Mr Santer!
Do what has to be done. Persuade Mr Marín to accept the political consequences, whatever they may be.
Mr Marín, there are many ways of saying sorry - I feel guilty, I made a mistake or I accept responsibility. Come clean about the irregularities in Commissioner Cresson's area of responsibility. Things which may be normal in an economy of preference and favouritism cannot go uninvestigated at European level. Give a sign of good will in Paul Van Buitenen's case. His loyalty was to fair play and not to the hierarchy. You have until Thursday. Prove that you are willing to accept political responsibility at this eleventh hour!
Applause
Mr President, I speak on my own account and in some disappointment. In the few months that I have been a Member of this House and of the Committee on Budgetary Control, I have seen how hard Parliament works to investigate when things go wrong. As a result of that work, I and any other citizen of Europe can see that there are patterns. These patterns are always the same. Twilight zones are created in which practices are possible which would not be possible in any one of your countries. But you always perform a cover-up. When it comes out, it is because of an article in the press somewhere. There is only one direct course of action which you take. That is when you think you know the source of that article and that information. You punish the person concerned as harshly as you can. Let us talk about responsibility. Today we are talking about yours, your collective responsibility as the Commission, because you have jointly accepted responsibility for everything which has gone wrong and for everything that Parliament has criticised and denounced. I have the feeling, Mr Santer, that your fresh promises today will not satisfy any of our citizens. We want more Europe. We want a strong Europe, but it has to be a democratic Europe with a Commission which is democratically informed and accountable and with a Parliament which has the courage to ensure that it is so.
Mr President, I too am deeply disappointed by the Commission President's reply. His speech in the Commission's defence totally ignores the point of our accusations. We want measures against the Commissioners and senior officials who are primarily responsible for the financial mismanagement which has occurred within the Commission in a number of areas. The ELDR resolution is quite clear on that.
I certainly do not deny that the European Commission has worked hard and has achieved results. But we are not concerned with a political assessment here. We are concerned to know whether the European Commission is prepared to eliminate the stench of corruption. The suspicion of criminal acts, nepotism and mismanagement cannot be dismissed with references to political achievements. The European Court of Auditors and the Committee on Budgetary Control have uncovered enough things now to insist on clean-up measures. If none are forthcoming, we shall have no option but to support the censure motion.
Mr President, the decision not to grant discharge was taken on very good grounds back in December. I had expected that the Commission would come up with an ambitious and plausible programme. It is a pity that it took action as drastic as a motion of censure to persuade the Commission to act. Nevertheless, its proposals are somewhat lacking in substance - there is no mention of the main targets of our criticism, such as ECHO and nuclear safety. I really would appreciate a reply regarding what action is to be taken.
Furthermore, I think Mr Santer's explanation of the sacking of the civil servant is rather weak, namely that the Commission document was classified. Does this mean that there are actually Commission documents which are public? No, everything is classified! The root of the problem is that there is not enough openness. I would have liked to see more concrete measures for achieving greater openness and providing Parliament with more information. This is also a precondition for me to be able to support the Commission in Thursday's vote of confidence. I also hope that the Commissioners who have been singled out will give some explanation this evening of their role in what took place.
Mr President, I should like to reply to Mrs Theato, who asked me a question just now. Some time ago, indeed, I appeared before the Committee on Budgetary Control to answer a series of questions about the Joint Research Centre and the letter to me from the committee arrived some time afterwards. It contained numerous questions to which my departments prepared replies, and I signed the reply to Mrs Theato's letter a short while ago. She will be receiving it very soon.
Another question was put which I should like to answer, concerning the TAO for Leonardo. What is a TAO? It is a technical assistance office, selected on the basis of a call for tenders. The call for tenders for Leonardo was issued before I took office. The TAO for Leonardo has worked so well that the Leonardo programme is generally regarded as a success, and the Council of Education Ministers has just substantially increased its budget.
The TAO for Leonardo has on several occasions been the subject of observations and checks by DG XXII on a number of proposals or payment requests from that office. Those requests were refused by DG XXII, and we have looked at the very long list of comments made by officials of DG XXII. I attended the Committee on Social Affairs recently, on 5 January. I clarified a number of things for it and shall be appearing before it again tomorrow.
Heckling
Look, if you are not interested in hearing this, don't ask me questions!
So I am attending the Committee on Social Affairs again tomorrow to examine in depth the substance of the Van Buitenen report on the TAO for Leonardo.
Hitherto, I should say that I have always had the support of Parliament, of the committees concerned, which are those on education and research, and that thanks to that support and that confidence, we have achieved good results compared with the Council, which is currently extremely reticent when it comes to expenditure. We have moved things forward which are new in education, as it is only since Maastricht that the Commission has had responsibility for education. We have set up second-chance schools and skills accreditation schemes. We have launched the European Voluntary Service, with Parliament's help, because I would never have got this from the Council without Parliament's assistance, and I think that in all these instances we can take satisfaction from the cooperation which has existed, for me and for my colleagues too, between the Commission and Parliament.
I hope I have answered some of your questions. For the rest, I am happy to attend any committee you like. I attended the Committee on Budgetary Control just the other day. I am happy to attend wherever you want, whenever you want, so that we can give a very thorough explanation of these dossiers.
On a point of order, Mr President. Can we all remain seated in future, when you call us to speak?
On this occasion, due to the lack of space, Mrs Cresson had to speak whilst seated. As you must of course be aware, this is not our usual practice.
I give the floor to Mr Marín, also at his own request.
Thank you for giving me the floor, Mr President. I shall make just a brief statement because it is of course up to Mr Santer, who speaks for the Commission, to reply to the various speakers and comment on the points which have been raised. Nevertheless, I wish to respond to your invitation and I know that your invitation is honestly meant.
How, as the longest-serving Commissioner, could I fail to be aware of what is going on at the Commission? I do, of course, accept my share of responsibility, I say that quite openly. But there is one thing I would like to point out. Ladies and gentlemen, if I have, in my 14 years of management activity, done some good things, I have doubtless made some mistakes as well. That is the way in politics, but I cannot accept Mrs Müller's charge of covering up a case of fraud. I have not covered up any case of fraud. I may perhaps have made some wrong decisions, indeed that is quite probable.
As regards the first point - and Mrs Theato and Mr Fabra Vallés know this very well - when I was told that there was a conflict of interests I, Commissioner Marín, suspended all programme planning. That is what I did. And at the time, you said you were convinced that in not renewing the existing contract and freezing the programme until a detailed examination had been completed, the Commission had taken the right decision.
I have made things absolutely clear about the two technical assistants, Mr Martens; this is the real problem we have at the Commission. Mr Santer has said that because of our staff shortages and the need to improvise over the last four years, a large part of our programmes has been implemented by outside consultants. Does that mean that all outside consultants are crooks? No. There are outside consultants who are very valuable, very sound and very professional, but within this system there are of course people who have cheated us. I am sorry, Mrs Müller, obviously, but that is how things are.
One difference alone separates us, just one. This was the question of whether or not we should refer the matter to the judicial authorities. This is what separated us, Mrs Theato, because what I did at the time was considered by the European Parliament to be exactly the right thing.
I punished the outside consultants, I took them to court. Tell your fellow Members that, Mrs Theato. It is a fact. The problem was deciding whether or not we should take our officials to court. That is a tricky matter. Personally, I do not want things to continue like this.
The President has suggested a formula. Let us discuss it. Let us study it. But part of the work has been done. Part of it still needs to be done. But of course, Mr Martens, I assure you that I greatly regret the present situation. I may be wrong, but I do not regard myself as a dishonest man. You have known me for a long time. I may have made a lot of mistakes. I may have done things which in policy terms were wrong. But be that as it may, as the longest-serving member and in all my work at the Commission I have to my knowledge never, never, condoned fraud of any kind.
Applause
Mr President, ladies and gentlemen, I should like to reply briefly to some of the points you have made, starting with those which ask why we are presenting our programme now and whether we might not have done this earlier than March 1998. I should say here that the Commission undertook, in 1995, to modernise its administration and to develop under the watchword of sound economic management SEM 2000, a programme designed to ensure sound management of the Union's finances.
We also put UCLAF on more of an operational footing. As I said just now, in 1994 UCLAF had a staff of 40, and it is now three times that.
UCLAF is currently investigating 950 cases, only 27 of which concern the Commission. The rest concern Member States. These proportions have to be borne in mind. Furthermore, it is thanks to the work of UCLAF, and thanks to the audits and inquiries carried out, that cases of fraud going back to 1992, 1993 and 1994 have been detected. This is why I said, Mr Görlach, that we are in a way the victims of our own policy of transparency since, as far as ECHO is concerned anyway - and as you know it all started with ECHO - it is our departments, that is to say those of UCLAF, which uncovered the frauds. Let us not forget that.
Nor should we fall into the trap of generalisation. In the ECHO affair, four cases of fraud were identified and prosecuted, with all the consequences that entails. These were four contracts to a value of ECU 400 000 to 600 000, or euros now, out of a total budget of more than EUR 500 million a year for ECHO.
So I would not wish to see all the other bodies which cooperate with us, the countless non-governmental organisations which help to implement the work of ECHO, tarred with the same brush. ECHO, our humanitarian office, is after all the most visible and, I would venture to say, the most pleasing face of Europe, of the European Union, as seen by the outside world. Let us not forget that ECHO sometimes operates in very difficult conditions, in crisis situations, whether in Bosnia-Herzegovina, the Great Lakes region, India, Latin America or elsewhere.
So we must understand what lies behind this fraud business. In the case of ECHO, four dossiers are at issue, dating back to 1993 and 1994. The main reason for these, as I said just now, is that in 1991 and 1992 the Commission had to tackle a wide range of different and new tasks: there was the fall of the Berlin Wall; the opening up and development of the new democracies of Central and Eastern Europe, with the launch of the PHARE programme; there was the civil war in former Yugoslavia; for the first time since World War Two a huge refugee problem, and so on. At that time, we were undeniably short on human resources and so I think generalisations are out of place. There were irregularities, yes, but not fraud.
As in any Member State, we have to work to eliminate irregularities. Anyone in his own Member State who reads the report of its national audit office will also find a number of irregularities. But at that level we know how they are dealt with: in liaison between the national parliaments and governments, finance ministries and so on. This is why I say that we have not waited until now to begin the necessary reforms - we have MAP 2000, SEM 2000 and the increased staffing of UCLAF.
Let me turn now to the questions which Mrs Theato put. Naturally I am willing to provide the list of the 27 in-house cases possibly implicating staff members and officials. I have to say, though, that there was an agreement between the Committee on Budgetary Control, if my information is correct, and Mrs Gradin, that the Commission would provide quarterly statistics on the number of in-house cases and their progress or outcome - referral of these to the judicial authorities or the Appointing Authority and so forth. The first table was sent, I am told, on 23 November last. Admittedly it does not name names, since account has to be taken of the rights of defence of the individuals and companies concerned. Here too we have obligations to uphold.
On the subject of OLAF, I said just now that we had put forward a proposal. I know that the European Parliament has criticisms or suggestions to make. Let us talk about these so that we can best achieve our objective, which is to set up an independent and neutral anti-fraud office. Let us get together and talk, not just the European Parliament and the Commission, but the Council too, and let us establish this interinstitutional body which was in fact called for at the last European Council in Vienna. Let us do it!
I also suggested a committee of wise men to see how these matters might be discussed. But going back to OLAF, it is not for us to withdraw our proposal. Let us talk about it together, with Parliament, to see how it may be modified, and I am sure that if there is a common will to attain the objective we have all agreed on, then we shall also find a way.
Concerning the fourth question you raised, referral of the various dossiers to the judicial authorities, Mr Marín has already answered this in part. We refer the dossiers to the judicial authorities as soon as fraud is suspected. Only then can the dossiers be referred to the judicial authorities. For obvious reasons of defence and protection, I think we cannot ignore that principle.
These, Mr President, ladies and gentlemen, are one or two points which I wanted to outline to show you that we mean business. It is not pressure from Parliament and this debate which have prompted us to do this, and I shall not go into the origins of it all because I would have a great deal to say on the subject. Mrs Green has done that. Having said that, this debate will also provide the necessary incentive for us to find ways of ensuring that the conduct of our internal management is indeed transparent. The European Parliament has a number of ways of scrutinising that.
I think the most important thing at present is that we should abandon the paths we have trodden in the past, stop looking back, because we have important work to do for the future, political work, and I am asking for your political confidence to help us complete this political work. That is the essence of this debate. At no time, I can assure you in all good faith and honesty, did the Commission intend in its statement of 16 December to put pressure of any kind on the Members of Parliament. It is my very personal belief, because I too have been a parliamentarian like you, not just here in the European Parliament but at national level too, that there has to be a relationship of trust between the executive and legislative arms, since only through such relationships of interinstitutional trust can the battle of the future be won.
Applause
Thank you, Mr Santer.
The debate is closed.
The vote will take place on Thursday at 11 a.m.
The sitting was closed at 8 p.m.